ORFINGER, Judge.
This appeal questions the propriety of a non-final stay order in this cause pending the outcome of other proceedings to which appellant is a party and which could be determinative of the issues here.
An order staying proceedings is not an appealable order under Rule 9.130, Florida Rules of Appellate Procedure. However, because appeal from an eventual final order would not necessarily provide appellant with complete relief, we treat this appeal as a petition for writ of certiorari under Rule 9.040(c), Florida Rules of Appellate Procedure.
A review of the record fails to reveal that the trial court departed from the essential requirements of law in staying this cause, so the petition is
DENIED.
DAUKSCH, C. J., and SHARP, J., concur.